Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment after Final Rejection, filed on July 26, 2021, has been made of record and entered.  In said amendment, claims 5-19 have been canceled; no new claims have been added.
Claims 1, 3, and 4 remain pending in this application.

Withdrawn Rejections
	The 35 U.S.C. 103 rejection of claims 1 and 3 as being unpatentable over Kitagawa et al. (U. S. Patent Publication No. 2017/0259247), stated in the previous Final Rejection, has been withdrawn in view of Applicants’ amendment to claim 1 by incorporating therein the subject matter of now-canceled claim 15, indicated in the previous Final Rejection as containing allowable subject matter.

Allowable Subject Matter
Claims 1, 3, and 4 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cited references of record do not teach or suggest the claimed electrolyzer for generating hydrogen, said electrolyzer comprising an anode material comprising a catalyst, said catalyst comprising an alloy of only palladium (Pd) and ruthenium (Ru), wherein a molar ratio of Pd : Ru in the alloy is in a range of about 6:1 to about 9:1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Cited but not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukamachi et al. (JP 1993-311492) disclose a plating material obtained by plating silver, rhodium, palladium, ruthenium and an alloy thereof in an aqueous solution, as part of a method for sealing a plating material by DC electrolysis.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        August 2, 2021